ACCEPTED
                                                                                  03-17-00457-CV
                                                                                        21597052
                                                                        THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                                1/4/2018 10:09 AM
                                                                                JEFFREY D. KYLE
                           CASE NO. 03-17-00457-CV                                         CLERK




                                                         FILED IN
                                                  3rd COURT OF APPEALS
                      IN THE COURT OF APPEALS         AUSTIN, TEXAS
                  THIRD JUDICIAL DISTRICT OF TEXAS1/4/2018 10:09:45 AM
                          AT AUSTIN, TEXAS          JEFFREY D. KYLE
                                                          Clerk



                           THEODORE STILLWELL,

                                    Appellant

                                        v.

                            DAWN D. STILL WELL,

                                     Appellee



                             On Appeal from the
                      th
                   274 Judicial District, Hays County, Texas
                             Cause No. 14-1651


               APPELLANT'S FIRST MOTION TO EXTEND
                  TIME TO FILE APPELLANT' S BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW Appellant, Theodore Stillwell, in the interest of children, and

files this his Motion to Extend Time to File Appellant' s Brief, and in support

thereof would respectfully show unto this Court as follows:

                                     I.
                                BACKGROUND

APPELLANT'S MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF - Page 1
   1. The reporter's record was filed on December 6, 2017.

   2. The clerk's record was filed on September 15, 2017.

   3. Appellant's brief is currently due on January 5, 2018.

   4. This is the first request for an extension for filing Appellant's brief. No

      prior requests have been made.

                                          II.

                        ARGUMENT & AUTHORITIES

      1.     This Court may extend the time to file Appellant's brief under the

authority of Rule 38.6(d) and 10.5(b) of the Texas Rules of Appellate Procedure.

No rule limits the time within which a Motion to Extend may be filed. See Tex. R.

App. P. 38.6(d). Appellant requests a first extension of an additional 30 days to

file his brief, thereby extending the deadline until February 5, 2018, since the 4th is

on a Sunday, Appellant is noting the deadline as the 5th per the calculation rules.

      2.     No previous extensions have been requested to extend the time to file

Appellant's brief.

      3.     Appellant needs additional time to file his brief for the reasons that

             follow:

             a.      This appeal is complex and contains novel argument and

             argument of first impression.




APPELLANT'S MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF - Page 2
             b.     The record is extensive and contains 17 volumes. It takes more

             time to work through the issues and crystallize the most succinct way

             to argue them. After receiving the reporter's record on December 6,

             2017, there was not enough time to complete the brief before the

             holiday season where part of the time me and my staff were on

             vacation.

Accordingly, Appellant requests the Court extend the time for him to file his brief.

      WHEREFORE,           PREMISES        CONSIDERED,             Appellant,   Theodore

Stillwell, in the interest of children, respectfully requests that this Court grant his

First Motion to Extend Time to File Appellant's Brief; extend the deadline for

Appellant to file his brief until February 5, 2018; and grant Appellant all other

relief, at law or in equity, to which he may be justly entitled.

                                        Respectfully submitted,




                                        LAW OFFICES OF IV AN FRIEDMAN

                                        By: ls/Ivan Friedman
                                        Ivan Friedman
                                        P.O. Box 359
                                        San Marcos, Texas 78667
                                        SBN: 00785886
                                        Tel: (512) 396-0046
                                        Facsimile: (210) 227-5151
                                        Email: law@ivanfriedman.com



APPELLANT'S MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF - Page 3
                                       COUNSEL FOR APPELLANT, Theodore
                                       Stillwell




                      CERTIFICATE OF CONFERENCE

      This is to certify that, a conference was held on the 3rd day of January, 2018,
with the opposing party, on the merits of this motion and the opposing party does
not oppose this motion.



                                       ls/Ivan Friedman
                                       Ivan Friedman



                         CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has
been served upon all counsel of record on this the 3 rd day of January, 2018, in
accordance with the Texas Rules of Appellate Procedure.



                                       ls/Ivan Friedman - - - - - - - - -
                                       Iv an Friedman




APPELLANT'S MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF - Page 4
                                                       VERIFICATION

    ST A TE OF TEXAS                                   §
                               ~~-~~ -                 §
    COUNTY OF -BALLA S                                 §

                                       nd
                 On this the 2
                          day of January, 2018, before me, the undersigned Notary
    Public, personally appeared Ivan Friedman, who by me duly sworn on his oath
    deposed and said that he is an attorney for the Appellant in the above-entitled and
    numbered cause~ that he has read the above and foregoing and that the allegations
    contained therein are within his personal knowl dge and a ~ d correct.

                                                                   i           b
            Subscribed to and sworn before me by Ivan Friedman on the 2'1d day of
   · Jru1uary., 2018~ to certify which witness my hand and official seal.



                                                           Notary Pufi'licfor the State of Texas
           '''""'",
      t";.._":~- ~!'../_'>-. MA"IA ..ARTIN
                               ,.. ...
      f: (*"-;~\ Notary Public. State ot Te)(OS
       -;...,\
      ~